On Application for Rehearing.
His Honor Judge Walter H. Rogers
delivered the following opinion and decree of the court;
Upon the application of counsel, it is suggested that the questions involved in this controversy are of great importance affecting the commercial relations between the purchasers and producers of cotton, and sugar, we granted an oral argument on the motion for a rehearing. It is alleged that the construction put upon the act of 1874 by us, was too comprehensive, and jeopardized, if indeed, did not virtually destroy a most important feature in commercial industry; that no one could purchase cotton or sugar in security, and the laws of trade which at all times, meet with the greatest favor, are virtually nullified. In addition to what we have already said in determining the issues in this case, it is equally cogent that while *368placing a condemnation upon all laws and conventions in restraint of trade — courts and the laws which they apply, have reference to honest traffic — not honest with particular reference to the parties engaged, but in all the relations fixed by law and it will not suffice to urge the bona fides of a transaction because one sells and another buys in the ordinary course of trade, when a public statute enacted on the soundest grounds of general policy, has unequivocally declared a purpose to preserve the sacredness of property and credit. Simon Marx when he purchased the property from Green as the agent of Terril knew of the existence of the law which gave to Nalle and Cammack, as merchants, a pledge upon the crop grown upon the plantation. He could not plead ignorance of it— the recordation of the pledge was a notice to the world, and when Marx purchased the cotton, without inqury, he assumed a responsibility and took a risk, which inevitably springs from a violation of law. To hold otherwise would make the statute meaningless. We adhere therefore to the opinion expressed by us.
Our attention has been called to two matters which are submitted by counsel. They are; 1st., the refusal by the district judge to confirm the judgment by default as to Terril; this the plaintiff is entitled to. 2nd., the amount due for the 13 bales of cotton which had been sold is fixed by the account rendered by the intervenors at dollars, it. is for this amount plaintiffs claim in argument that they should have judgment. We find no prayer or- pleading justifying such a decree and therefore can do no more than dismiss the intervention leaving plaintiffs to their recourse against the cotton, or the proceeds if still in the custody of the court, or against the bond if it be so represented.
In order therefore to enter the proper judgment, it is now ordered that our previous decree be set aside, and it is now ordered, adjudged and decreed that the judgment of the district court be annulled, reversed, and avoided, that the judgment by default entered against the defendant W. P. Terril be confirmed and made final, and that the plaintiffs, Nalle and *369Cammack, do have judgment against W. P. Terril for the sum of $894.21 with 8% interest and costs, as prayed for in their original petition.
It is further ordered, adjudged and decreed that plaintiffs, Nalle and Cammack, have judgment against Lehman Abraham & Co., intervenors, dismissing their intervention with a reservation of all rights of entire against the cotton herein sequestered, the proceeds of the sale thereof, or upon the bond or bonds by which it may be represented, if any — costs of both courts to be paid by intervenors.